Citation Nr: 1711586	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  11-16 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, cluster B traits, and schizophrenia.
 

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Army from January 1983 to January 1987 and from October 1990 to May 1991, including in the Southwest Asia Theater of Operations. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran requested a hearing before the Board.  The requested hearing was conducted in August 2011 by a Veterans Law Judge (VLJ) no longer employed by the Board.  A transcript is associated with the claims file. 

In January 2012, the Board reopened this previously denied claim and remanded it to the RO via the Appeals Management Center (AMC) for further development.  The claim was then remanded again in April 2014.

In March 2016, the Board remanded this claim to schedule a Board hearing.  The Veteran did not appear for the scheduled hearing.  In September 2016, the Board determined that the Veteran had good cause for missing the prior hearing, and the claim was remanded again to schedule a new hearing.  The requested hearing was conducted in November 2016 by the undersigned VLJ.  A transcript is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.

Unfortunately, a remand is required. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The record reflects that the Veteran underwent a VA examination on April 1, 2011 at which time the examiner found that the Veteran did not meet the diagnostic criteria for PTSD.  A subsequent April 8, 2011 VA examination report by the same examiner noted a diagnosis of schizophrenia, paranoid type, but the examiner did not provide an opinion on whether such diagnosis was related to the Veteran's military service.  The Veteran underwent another VA examination in February 2012.  The examiner provided as follows:  "Based on interview with Veteran and review of records, this Veteran does not meet criteria for an acquired psychiatric disorder in today's exam. . . .  I [ . . .]  conclude and agree with the opinion of previous examiners that this veteran does not meet criteria for any mental illness related to the military."  Pursuant to the Board's April 2014 Remand, the Veteran underwent another VA examination in May 2014.  The examiner indicated that the examination considered both DSM-IV and DSM-5.  The examiner provided as follows:

I did not find enough evidence to warrant the diagnosis of PTSD.  I note that the Veteran's treatment notes include references to a diagnosis of PTSD; however, discharge notes from his most recent psychiatric inpatient treatment in 2013 do not indicate a diagnosis of PTSD.  He did not mention any stressors related to Bosnia in today's examination, and he did not display any emotional response at all when discussing the first gulf war.  The Veteran is clearly depressed, but I could not elicit any information specifically linking the Veteran's depression to his military service and the etiology of his depression is unknown. There was not sufficient evidence to warrant the diagnosis of a psychotic disorder at this time, and no evidence specifically of schizophrenia.

The Board recognizes that a current disability requirement is satisfied when the claimant has a disability at the time the claim is filed or during the pendency of the appeal even though the disability may resolve prior to adjudication.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Also, in Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013), it was held that when the record contains a recent diagnosis of a disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In light of the foregoing, the Board finds that an addendum opinion is necessary to determine whether the diagnosis of PTSD noted in the Veteran's earlier treatment records as referenced by the May 2014 VA examiner and the prior diagnosis of schizophrenia were erroneous or valid at the time, and if valid, whether the PTSD and schizophrenia were related to the Veteran's service.  

Additionally, the Board notes that the claims file is missing VA treatment records.  An undated VA Consult Request, entered following a July 2005 note, indicates that the Veteran had a "clear diagnosis of PTSD by psychiatrist documented in CPRS" on March 28, 2005.  Unfortunately, the March 28, 2005 treatment record is not located in VBMS or Virtual VA.  On remand, the RO must attempt to obtain this record.

Furthermore, the Board notes that a VA Admission Report indicates the Veteran was admitted to the hospital in August 2015 with an admitting diagnosis of an "altered mental status."  The corresponding treatment records for this admission are not located in the claims file.  On remand, these updated treatment records must be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1.  Obtain and associate with the claims file all non-duplicative VA treatment records, to include, but not limited to, VA treatment notes from 2001 to current.  

In particular, ensure that the March 28, 2005 VA treatment note diagnosing PTSD and the August 2015 VA treatment notes documenting treatment for an altered mental state are obtained and associated with the claims file.

Records may be outstanding that do not appear in the Compensation and Pension Records Interchange (CAPRI) due to their age - search for available hardcopies if necessary.

If no additional records are located, a negative response must be associated with the claims file.

2.  Return the May 2014 VA psychiatric examination report to the examiner (or another examiner if unavailable) for an addendum opinion.  Based on a review of the file, please respond to the following:

(a)  While the Veteran did not meet the criteria for PTSD under either the DSM-IV or DSM-5, in light of the examiner's recognition that the Veteran's earlier VA treatment notes included references to a diagnosis of PTSD, please provide an opinion with a supporting rationale on whether such prior diagnosis of PTSD was erroneous or valid at the time.  If valid at the time, please provide an opinion on whether such prior diagnosis of PTSD was at least as likely as not (probability of 50 percent or more) related to the Veteran's military service.  

(b)  While the Veteran did not meet the criteria for schizophrenia, in light of the prior diagnosis of schizophrenia noted on VA examination in April 2011, please provide an opinion with a supporting rationale on whether such prior diagnosis of schizophrenia was erroneous or valid at the time.  If valid at the time, please provide an opinion on whether such prior diagnosis of schizophrenia was at least as likely as not (probability of 50 percent or more) related to the Veteran's military service.  

The examiner should provide a complete rationale for all conclusions reached.

3. After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate his claim. 

If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

4. Thereafter, the case should be returned to the Board, if in order. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



